Citation Nr: 0930134	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to a service-connected 
left great toe amputation.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a sleep disorder, 
to include as due to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a July 1992 final decision, the RO denied service 
connection for a low back disorder to include as secondary to 
a service-connected left great toe amputation.  The Veteran 
did not appeal.  In November 2004, the Veteran filed a claim 
for entitlement to service connection for a low back 
disorder, a sleep disorder and a hip disorder.  In May 2005, 
the RO reopened the Veteran's claim for a low back disorder 
and denied service connection for a low back disorder, sleep 
disorder, and a hip disorder.  In a January 2007 rating 
decision, the RO granted service connection for the hip 
disorder.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder, to include as 
secondary to a service-connected left great toe amputation 
was denied by the RO in a final July 1992 decision.

2.  The additional evidence received since the July 1992 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection.

3.  There is no evidence of a sleep disorder that is 
etiologically related to service or a service-connected 
disorder.


CONCLUSIONS OF LAW

1.  The July 1992 RO decision which denied service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  
	
2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) 
(2008).

3.  A sleep disorder was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a sleep disorder, VA must meet all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication, a letter dated December 2004 
was sent in accordance with the notice provisions of the 
VCAA.  38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the notice letter did not specifically identify the 
Veteran's claim for a sleep disorder, the letter provided 
general notice of the evidence needed in order to 
substantiate a claim of service connection in accordance with 
the VA's duty to assist.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision on appeal.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for a sleep disorder, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not provided a VA examination in connection with his 
claim of entitlement to service connection for a sleep 
disorder.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination, in connection with the 
Veteran's claim for service connection for a sleep disorder 
is not warranted.  In this regard, there is no evidence of 
any treatment for or diagnosis of a sleep disorder; 
therefore, an examination is not warranted.  

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

In light of the favorable decision to reopen the Veteran's 
claim for a low back disorder herein, the Board finds that 
any deficiency in complying with VCAA concerning a reopened 
claim is harmless error and that no useful purpose would be 
served by remanding the appeal to the RO in this regard.  
See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
discussed in more detail in the REMAND below, there is a 
further duty to assist him and that will be accomplished 
before consideration of his claim on the merits.

New and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a psychiatric 
disorder, to include a nervous condition, was denied by the 
RO in July 1992.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, the Board may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the July 1992 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Gustus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The Board notes that, since the July 1992 final rating 
decision, the Veteran was afforded a March 2005 VA 
examination for the spine and hips.  The Board finds this 
evidence sufficient to reopen the Veteran's claim.  The VA 
examination report is "new" because it has not previously 
been submitted and is "material" because it raises a 
reasonable probability of substantiating the claim.  See 38 
C.F.R. § 3.156.  Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claim 
is reopened.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, the Veteran contends that he has difficulty 
sleeping due to his low back disorder.  He reported that he 
cannot lie down for long periods of time and is sleep 
deprived as a result.  See June 2006 notice of disagreement.

A review of the Veteran's service records shows no evidence 
of treatment for a sleep disorder or any sleep problems 
during service.  Post-service treatment records are also 
negative for complaints of or treatment for a sleep disorder 
or problems sleeping.

To the extent that the Veteran is claiming entitlement to 
service connection for a sleep disorder, the Board finds that 
the evidence of record does not support either a direct or 
secondary service connection claim.  In this regard, the 
Veteran's low back disorder is not service connected.  As 
such, entitlement to service connection on a secondary basis 
is precluded as a matter of law.  See Allen, 7 Vet. App. at 
448.  With respect to direct service connection, the Board 
notes that the existence of a current disorder is the 
cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
interpretation by VA and the United States Court of Appeals 
for Veterans Claims (Court) of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this 
case, there is no objective medical evidence of record of a 
current diagnosis of or any treatment for a sleep disorder.  
Service records show no treatment for a sleep disorder, or 
any other problems sleeping.  Pond, 12 Vet. App. at 346 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Post-service 
treatment records show no complaints of, or treatment for, a 
sleep disorder.  Therefore, the Veteran has not offered any 
evidence to substantiate his claim of entitlement to service 
connection for a sleep disorder.  Accordingly, the claim 
cannot be granted.

The Board has considered the Veteran's contentions in support 
of his service connection claim.  However, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In this case, the Veteran's contention 
that he has a sleep disorder is not supported by a medical 
diagnosis.  Therefore, the Veteran's statements, without a 
supporting medical diagnosis, are not enough to show evidence 
of a sleep disorder and service connection cannot be granted.


ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder, the appeal is granted.  

Service connection for a sleep disorder is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the Veteran's claim for 
service connection for a low back disorder.

Historically, the Board notes that service records show that 
the Veteran was treated for an injury to his left toe in 
December 1960.  Service and post-service records show 
continued treatment for the toe including partial amputation.  
In September 1969, the Veteran was granted service connection 
for residuals of a left great toe injury.  Specifically, 
service connection has been granted for amputation of the 
left great toe, first metatarsal head with metatarsalgia.

Post-service treatment records show a diagnosis and multiple 
occasions of treatment for osteoarthritis of the lumbar 
spine.  In March 2005, the Veteran was afforded a VA 
examination for the spine and hips.  The examiner diagnosed; 
1) degenerative disc disease/degenerative joint disease of 
the lumbar spine with mechanical low back pain, and; 2) left 
great toe amputation with abnormal gait and with myofascial 
back and buttock pain, foot pain and foot callus.  The 
examiner noted that there was no hip joint condition.  Based 
on examination findings, the examiner opined, in essence, 
that it was unlikely that the Veteran's degenerative disc 
disease/degenerative joint disease of the lumbar spine was 
related to the toe amputation.  However, he stated that "on 
the other hand" it was likely that the abnormal gait and 
myofascial pain in the low back and buttocks were related to 
the abnormal gait, decreased toe off and decreased stance for 
years without pedorthotic correction.  

Based on this examination, report, the RO continued the 
denial of the Veteran's claim for service connection for low 
back disorder, but granted the Veteran's claim for service 
connection for a hip disability which also had been on appeal 
although the VA examiner clearly indicated that the Veteran 
did not have a hip disability.  See January 2007 rating 
decision.  In the January 2007 rating decision, the RO 
granted service connection for myofascial pain syndrome 
(claimed as a hip disability) associated with the Veteran's 
service-connected left great toe amputation.  The RO 
explained that while no disability of the actual hip joints 
was shown, records showed a diagnosis of myofascial pain 
syndrome affecting the hips/low back which the VA examiner 
found to be related to the Veteran's left great toe 
amputation and thus service connection was established and an 
analogous rating assigned.  As noted above however, the RO 
continued to deny service connection for a low back disorder.

Based on a review of the foregoing, however, the Board finds 
that a supplemental medical opinion is warranted in this 
case.  While it appears that the VA examiner found no causal 
relationship between the Veteran's service-connected left 
great toe amputation and his current diagnoses of 
degenerative disc and degenerative joint disease of the low 
back, his opinion clearly raises the question of secondary 
service connection on the basis of aggravation.  The Board 
finds that his opinion does not adequately address this 
aspect of the Veteran's claim particularly in light of the 
January 2007 grant for service connection for a hip 
disability.  Therefore, an additional clarifying opinion 
should be obtained from the VA examiner.  See Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  This case should be returned to the 
March 2005 VA examiner for a supplemental 
opinion to clarify whether the Veteran's 
low back disorder was caused or aggravated 
by a left toe amputation.  If that 
examiner is not available, the claims 
folder should be forwarded to another 
suitably qualified examiner.  If that 
examiner indicates that a new VA 
examination is necessary to respond to the 
Board's inquiry, such an examination 
should be afforded the Veteran.

The claims folder should be made available 
to the examiner.  The examiner should be 
asked to respond to the following:

(a).  Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed low back disability to 
include degenerative disc disease and/or 
degenerative joint disease is directly 
related to the Veteran's period of 
military service;

(b) In the alternative, is it at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
low back disability to include 
degenerative disc disease and/or 
degenerative joint disease was caused or 
aggravated by the Veteran's service-
connected amputation of the left great 
toe.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  

The examiner is advised that the term 
"aggravated" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The physician should fully 
articulate a sound reasoning for all 
conclusions made.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and readjudicate the claim.  The AMC/RO 
must provide clear rationale for the 
decision.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


